Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Status of Claims
	This office action is responsive to the amendment filed on July 27, 2022. As directed by the amendment claims 2, 9, 17, and 21 have been withdrawn, claims 1,12, 14, 16, and 22 have been amended. Thus claims 1, 3-8, 10-16, 18-20, and 22 remain pending. 
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 is dependent on canceled claim 9, claim dependency for claim 10 must be corrected.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 11, 16, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US20170281086A1) in view of Barthelemy et al. (US20170311832A1) and Durkee et al. (US20160007899).
Regarding claim 1, Donaldson teaches a biosignal acquisition system for transmitting context commands based on sensed biosignal (See Donaldson abstract), the system comprising: 
a computer (See Donaldson [0062]); 
a biosensor configured to be in contact with a scalp of an individual (See Donaldson [0069], the neuronal activity sensors and see [0070] contact with scalp); and 
a biosignal acquisition device (See Donaldson [0068], neuronal activity detector) operably coupled to the biosensor (See Donaldson [0068] and figures 1-2) and configured to amplify signals received by the biosensor (See Donaldson [0115] and [0117-0118] discloses wherein the neuronal activity detector contains an amplifier for amplifying signals) and communicate the amplified signals to the computer (See Donaldson [0128] and figure 17), the amplified signals including a plurality of biosensor samples (See Donaldson [0078][0084][0161-0163], the neuronal response signals from a plurality of sensors at defined periods or sample of time), 
the computer comprising a processor and memory (See Donaldson [0127-0128]) having instructions which, when executed by the processor, cause the computer to:
 receive the amplified signals from the biosignal acquisition device (See Donaldson Figure 17 and [0065] and [0204], configured to receive physiological data from sensors), 
generate a feature matrix (See Donaldson [0218-0219] time-series data generated from the neuronal activity sensor data, system measure and receive a plurality of neuronal response signals or samples from a plurality of sensors at defined periods or sample of time);
identify a brain switch associated with each feature in the feature matrix (See Donaldson [0219-0220], discloses time-series data is generated from the neuronal activity sensor data and wherein features are generated from the time-series data and [0077[0084]),
predict a probability that a classifier is associated with the brain switch of each feature, 
fit the classifier based on the feature matrix (See Donaldson [0233-0235], using a physiological activity correlator to determine and classify regions of the brain and predict or determine a particular type of thought or action also see [0225-0226]);
increment a filter counter (See Donaldson [0091], separate or filter induce the fields having different ranges); 
filter the plurality of biosensor samples (See Donaldson [0091], separate or filter induce the fields having different ranges, also see [0164] filtering or enhancing data collected applying bandpass filtering); 
determine whether a prediction flag is true (See Donaldson [0238], training controller derives pattern data to detect and identify patterns also see [0236-0239], identify occurrence of pattern and intent, also see [0218], neuronal activity compared to a threshold value);
increment a prediction counter in response to determining that the prediction flag is true (See Donaldson [0238], training controller derives pattern data to detect and identify patterns also see [0236-0239], also see [0190] predict detecting neuronal activity data); 
determine whether the prediction counter is greater than a value (See Donaldson [0218] compared to a threshold value, threshold value included in portion of pattern data); 
compute a probability of thought of the individual in response to determining that the prediction counter is greater than the value (See Donaldson [0190] predict detecting neuronal activity data also see [0218], detecting based on pattern recognition and comparing to threshold values also see [0233-0235], using a physiological activity correlator to determine and classify regions of the brain and predict or determine a particular type of thought or action also see [0225-0226]); 
initialize a weight vector having a weight associated with the classifier, the weight corresponding to a probability that the classifier is reliable (See Donaldson [0233-0235], the system weights pattern data associated with the region or area of activity and the weighting is based on which region are more highly associated with a particular type of thought or action), 
Donaldson is silent to form at least one epoch including biosensor samples of the plurality of biosensor samples; generate a feature matrix from the at least one epoch and wherein the weight associated with the classifier is updated as additional signals are received from the bio signal acquisition device ; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight.
Barthelemy teaches form at least one epoch including biosensor samples of the plurality of biosensor samples (See Barthelemy [0126-0127] use of epochs for spatiotemporal neural signal data for generating a matric which is used to produce a matrix representative of neural signals); and the feature matrix being based on the signals from the at least one epoch (See Barthelemy [0126-0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Donaldson to incorporate the formation of at least one epoch including a biosensor samples of the plurality of biosensor samples and the feature matrix being based on the signals from the at least one epoch as taught by Barthelemy in order to provide Donaldson’s system with the ability to classify data and generate response signals for specific classified periods of time to organize and standardize the generated results.
Donaldson in view Barthelemy is silent to wherein the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight.
Durkee teaches the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device (See Durkee [0037-0038][0054][0082], algorithm adjusts or updates the weights as additional physiological feature is received); and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight (See Durkee [0012][0037-0038][0051-0054], system adapts the weights according to performance equivalent to reliability and self-report data therefore the system continuously adds weight factors based on the performance or reliability factors of the classification or model data over time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to provide Donaldson in view of Barthelemy with the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight as taught by Durkee to improve Donaldson’s system by providing precise user state estimation without relying on a custom build model for a human operator (See Durkee [0038]).
Regarding claim 3, Donaldson in view of Barthelemy in view of Durkee teaches the system of claim 1. Donaldson further teaches the additional signals are received from the biosensors and amplified by the biosignal acquisition device prior to being transmitted to the computer (See Donaldson [0078], system receives multiple response signals and [0143] additional or other neuronal activity signals are received and determined and [0115][0117]0118] the amplifier is located at the neuronal sensor and [0128][0131] disclose the data is transmitted from the sensor to the computer or computing device). 
Regarding claim 4, Donaldson in view of Barthelemy in view of Durkee teach the system of claim 3. Donaldson teaches the memory has further instructions which, when executed by the processor, cause the computer to: generate a second feature matrix based on the additional amplified signals (See Donaldson [0184-0186] multiple subsets or groups measured neuronal activity or pattern data are measured and evaluated); identify the brain switch associated with each feature of the second feature matrix (See Donaldson [0184-0186] certain parameters, locations, or types of neuronal activity are determined and evaluated from each of the subsets of data in order to determine or identify the type of thought or command); predict the probability that a real-time classifier is associated with the brain switch of each feature (See Donaldson [0184-0186] disclose the one or more subsets of pattern data are correlated or used to predict the multiple thought or commands corresponding to neuronal state); fit the real-time classifier based on the second feature matrix; and refit the classifier based on the fitting of the real-time classifier (See Donaldson [0186-0188], discloses wherein the system uses the multiple signal data as part of the physiological activity correlator and the correlator is configured based on the determined multiple data sources).
Regarding claim 5, Donaldson in view of Barthelemy and Durkee teach the system of claim 4. Donaldson further teaches refitting the classifier includes adding a weight of the real-time classifier to the weight vector (See Donaldson [0209][0233] wherein the physiological activity correlator can weight data patterns associated with appropriate regions or subsets of data).
Regarding claim 6, Donaldson in view of Barthelemy in view of Durkee teaches the system of claim 5. Donaldson further teaches the weight of the real-time classifier stored in the weight vector is increased as additional amplified samples are received (See Donaldson [0233] the system can prioritize or increase the weights of certain measured or determined data patterns while the system is measuring, determine, and classifying signal data).
Regarding claim 7, Donaldson in view of Barthelemy in view of Durkee teaches the system of claim 6. Donaldson further teaches the memory has further instructions which, when executed by the processor, cause the computer to transmit a control signal based on the prediction in a case where the prediction satisfies prediction criteria (See Donaldson [0077][0150][0202-0204] the prediction or determination of specific thoughts or commands of neuronal activity is based on matching of pattern data and wherein the correlation determination of the neuronal activity is transmitted as command data or signal for controlling or issuing a specific action or command).
Regarding claim 10, Donaldson in view of Barthelemy and Durkee teach the system. Donaldson further teaches wherein additional signals are amplified by the biosignal acquisition device and transmitted to the computer (See Donaldson [0078][[0143], the system receives multiple signals and other neuronal activity signals are received and determined, [0115][0117-0118], amplifier on the neuronal sensor and transmitted to the computer, See Figure 17 and [0128]).
Regarding claim 11, Donaldson in view of Barthelemy and Durkee teach the system of claim 10. Donaldson further discloses the memory has further instructions which, when executed by the processor, cause the computer to: generate a second feature matrix based on the additional amplified signals (See Donaldson [0184-0186], multiple subsets or groups of separately measured neuronal activity or pattern data that are measured and evaluated); identify the brain switch associated with each feature of the second feature matrix (See Donaldson [0184-0186] parameters,  locations, or types of neuronal activity are determined and evaluated from each of the subsets of data in order to determine or identify the type of thought or command); predict the probability that a real-time classifier is associated with the brain switch of each feature (See Donaldson [0184-0186] one or more subsets of pattern data are correlated or used to predict the multiple thoughts or commands or to correspond to a neuronal state); fit the real-time classifier based on the second feature matrix; and refit the classifier based on the fitting of the real-time classifier (See Donaldson [0186]-[0188] wherein th system uses multiple signal data as part of the physiological activity correlator and wherein the correlator is configured based on the determined multiple data sources). 
Regarding claim 16, Donaldson teaches a method of transmitting context commands based on sensed biosignals (See Donaldson abstract and [0219-0220] system uses a classifier to classify the features of neuronal activity and [0225-0226] system uses learned classification to determine identified thoughts), the method comprising: 
receiving a first set of signals from an electrode in close proximity to a scalp of an individual (See Donaldson [0066] wherein the activity sensors compirse one or more electrodes in contact with the user’s tissue, also see Figure 1 and 2); 
generating a feature matrix (See Donaldson [0218-0219] time-series generated from neuronal activity sensor data wherein features are generated from the time-series data); 
identifying a brain switch associated with each feature in the feature matrix (See Donaldson para [0219-0220] the system uses a classifier to classify the features of the neuronal activity data and see [0225-0226] the system uses learned classification to determine identified thoughts (brain switch) of the user from neuronal data);
predicting a probability that a classifier is associated with the brain switch associated with each feature (See Donaldson [0233-0235] the system uses a physiological activity correlator to determine or classify particular regions of the rbain and the certain or classified regions or areas of the brain are used to predict or determine a particular typer of thought or action also see [0225-0226]); 
fitting the classifier based on the feature matrix (See Donaldson [0225-0226] the system uses machine learning to identify patterns in the activity data for classification for use in determine associated identified thoughts of user); 
incrementing a filter counter (See Donaldson [0091], separate or filter induce the fields having different ranges); 
filtering the plurality of biosensor samples (See Donaldson [0091], separate or filter induce the fields having different ranges, also see [0164] filtering or enhancing data collected applying bandpass filtering); 
determining whether a prediction flag is true (See Donaldson [0238], training controller derives pattern data to detect and identify patterns also see [0236-0239], identify occurrence of pattern and intent, also see [0218], neuronal activity compared to a threshold value);  
incrementing a prediction counter in response to determining that the prediction flag is true (See Donaldson [0238], training controller derives pattern data to detect and identify patterns also see [0236-0239], also see [0190] predict detecting neuronal activity data); 
determining whether the prediction counter is greater than a value (See Donaldson [0218] compared to a threshold value, threshold value included in portion of pattern data); 
computing a probability of thought of the individual in response to determining that the prediction counter is greater than the value (See Donaldson [0190] predict detecting neuronal activity data also see [0218], detecting based on pattern recognition and comparing to threshold values also see [0233-0235], using a physiological activity correlator to determine and classify regions of the brain and predict or determine a particular type of thought or action also see [0225-0226]); 
initialize a weight vector having a weight associated with the classifier, the weight corresponding to a probability that the classifier is reliable (See Donaldson [0233-0235], the system weights pattern data associated with the region or area of activity and the weighting is based on which region are more highly associated with a particular type of thought or action), 
Donaldson is silent to forming at least one epoch including samples from the first set of signals; generate a feature matrix from the at least one epoch and wherein the weight associated with the classifier is updated as additional signals are received from the bio signal acquisition device ; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight.
Barthelemy teaches form at least one epoch including biosensor samples of the plurality of biosensor samples (See Barthelemy [0126-0127] use of epochs for spatiotemporal neural signal data for generating a matric which is used to produce a matrix representative of neural signals); and the feature matrix being based on the signals from the at least one epoch (See Barthelemy [0126-0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Donaldson to incorporate the formation of at least one epoch including a biosensor samples of the plurality of biosensor samples and the feature matrix being based on the signals from the at least one epoch as taught by Barthelemy in order to provide Donaldson’s method with the ability to classify data and generate response signals for specific classified periods of time to organize and standardize the generated results.
Donaldson in view Barthelemy is silent to wherein the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight.
Durkee teaches the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device (See Durkee [0037-0038][0054][0082], algorithm adjusts or updates the weights as additional physiological feature is received); and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight (See Durkee [0012][0037-0038][0051-0054], system adapts the weights according to performance equivalent to reliability and self-report data therefore the system continuously adds weight factors based on the performance or reliability factors of the classification or model data over time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to provide Donaldson in view of Barthelemy with the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight as taught by Durkee to improve Donaldson’s method by providing precise user state estimation without relying on a custom build model for a human operator (See Durkee [0038]).
Regarding claim 18, Donaldson in view of Barthelemy and Durkee teach the method of claim 16. Donaldson further teaches receiving a second set of signals; generating a second feature matrix based on the second set of signals (See Donaldson [0078] wherein the system receives multiple response signals and [0143] additional or other neuronal activity signals are received and also see [0184-0186]); identifying a brain switch associated with each feature of the second feature matrix (See Donaldson [0184-0186] certain parameters locations or types of subsets of data in order to determine or identify the type of thought or command); predicting the probability that a real-time classifier is associated with the brain switch of each feature of the second feature matrix (See Donaldson [0184-0186] one or more subsets of pattern data are correlated or used to predict the multiple thoughts or commands to correspond to a neuronal state); fitting the real-time classifier based on the second feature matrix; and refitting the classifier based on the fitting of the real-time classifier (See Donaldson [0186-0188] system uses the multiple signal data as part of physiological activity correlator, correlator is configured based on multiple data sources).
Regarding claim 19, Donaldson in view of Barthelemy and Durkee teaches the method of claim 18. Donaldson further discloses transmitting a control signal based on the prediction in a case where the prediction satisfies prediction criteria (See Donaldson [0077] [0150] [0190-0195], [0209-0212], the prediction or determination of specific thoughts or commands of neuronal activity is based on matching of pattern data and wherein the correlation determination of the neuronal activity is transmitted as command data or signal for controlling or issuing a specific action or command).
Regarding claim 22, Donaldson teaches a method of transmitting control signals based on sensing one or more brain switches, the method comprising (See Donaldson abstract and [0219-0220] system uses a classifier to classify features also see [0225-0226] system uses learned classification to determine identified thoughts (brain switch) of the user from neuronal data): 
receiving amplified signals from a biosignal acquisition device, the amplified signals including a plurality of biosensor samples (See Donaldson [0115] and [0117-0119] wherein the neuronal activity detector senses signals related brain activity and contains an amplifier for amplifying signals), 
generating a feature matrix (See Donaldson [0218-0219] time-series generated from neuronal activity sensor data wherein features are generated from the time-series data), 
identifying a brain switch associated with each feature in the feature matrix (See Donaldson para [0219-0220] the system uses a classifier to classify the features of the neuronal activity data and see [0225-0226] the system uses learned classification to determine identified thoughts (brain switch) of the user from neuronal data), 
predicting the probability that a classifier is associated with the brain switch of each feature (See Donaldson [0233-0235] the system uses a physiological activity correlator to determine or classify particular regions of the brain and the certain or classified regions or areas of the brain are used to predict or determine a particular type of thought or action also see [0225-0226]),
 fitting the classifier based on the feature matrix (See Donaldson [0225-0226] the system uses machine learning to identify patterns in the activity data for classification for use in determine associated identified thoughts of user),
 incrementing a filter counter (See Donaldson [0091], separate or filter induce the fields having different ranges);
 filtering the plurality of biosensor samples (See Donaldson [0091], separate or filter induce the fields having different ranges, also see [0164] filtering or enhancing data collected applying bandpass filtering);
 determining whether a prediction flag is true (See Donaldson [0238], training controller derives pattern data to detect and identify patterns also see [0236-0239], identify occurrence of pattern and intent, also see [0218], neuronal activity compared to a threshold value);
 incrementing a prediction counter in response to determining that the prediction flag is true (See Donaldson [0238], training controller derives pattern data to detect and identify patterns also see [0236-0239], also see [0190] predict detecting neuronal activity data); 
determining whether the prediction counter is greater than a value (See Donaldson [0218] compared to a threshold value, threshold value included in portion of pattern data); 
computing a probability of thought of the individual in response to determining that the prediction counter is greater than the value (See Donaldson [0190] predict detecting neuronal activity data also see [0218], detecting based on pattern recognition and comparing to threshold values also see [0233-0235], using a physiological activity correlator to determine and classify regions of the brain and predict or determine a particular type of thought or action also see [0225-0226]); 
initializing a weight vector having a weight associated with the classifier, the weight corresponding to a probability that the classifier is reliable (See Donaldson [0233-0235], the system weights pattern data associated with the region or area of activity and the weighting is based on which region are more highly associated with a particular type of thought or action), 
transmitting a control signal based on a context map and the predicting, and 
performing a function based on the transmitted control signal (See Donaldson [0077][0150][0190-0195][0209-0212][0233][0264], the prediction or determination of specific thoughts or commands of neuronal activity can be configured by mapping the data to one or more thoughts or commands from an interface and wherein the correlation determination f the neuronal activity is transmitted as command data or signal for controlling or issuing a specific action or command).
Donaldson is silent to forming at least one epoch including biosensor samples of the plurality of biosensor samples, generating a feature matrix from at least one epoch, wherein the weight associated with the classifier is increased as additional signals are received from the biosignal acquisition device, recalculating the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight. 
Barthelemy teaches forming at least one epoch including biosensor samples of the plurality of biosensor samples (See Barthelemy [0126-0127], uses epoch of spatiotemporal neural signal data for generating matrix), and generating a feature matrix from at least one epoch (See Barthelemy [0126-0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Donaldson to incorporate the formation of at least one epoch including a biosensor samples of the plurality of biosensor samples and the feature matrix being based on the signals from the at least one epoch as taught by Barthelemy in order to provide Donaldson’s method with the ability to classify data and generate response signals for specific classified periods of time to organize and standardize the generated results.
Donaldson in view Barthelemy is silent to wherein the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight.
Durkee teaches the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device (See Durkee [0037-0038][0054][0082], algorithm adjusts or updates the weights as additional physiological feature is received); and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight (See Durkee [0012][0037-0038][0051-0054], system adapts the weights according to performance equivalent to reliability and self-report data therefore the system continuously adds weight factors based on the performance or reliability factors of the classification or model data over time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to provide Donaldson in view of Barthelemy with the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight as taught by Durkee to improve Donaldson’s method by providing precise user state estimation without relying on a custom build model for a human operator (See Durkee [0038]).
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view Barthelemy in view of Durkee, as applied in claim 1 and 16, further in view of George et al. (US20140067279A1; hereinafter known as “George”). 
Regarding claim 8, Donaldson in view of Barthelemy and Durkee teaches the system of claim 1, Donaldson is silent to the memory has further instructions which, when executed by the processor, cause the computer to: determine if a subset of signals is associated with a flat channel; and in a case where the subset of signals is determined to be associated with a flat channel, discard the subset of signals.
George teaches the memory has further instructions which, when executed by the processor, cause the computer to: determine if a subset of signals is associated with a flat channel; and in a case where the subset of signals is determined to be associated with a flat channel, discard the subset of signals (See George [0065] bad channel detection system for determine a bad channel (flat channel) and removing or discarding the subsequent signal from said bad channel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Donaldson in view of Barthelemy and Durkee to incorporate the memory has further instructions which, when executed by the processor, cause the computer to: determine if a subset of signals is associated with a flat channel; and in a case where the subset of signals is determined to be associated with a flat channel, discard the subset of signals as taught by George to provide Donaldson’s system with an accurate analysis by removing the bad or inaccurate data. 
Regarding claim 20, Donaldson in view of Barthelemy in view of Durkee teach the method of claim 16, Donaldson is silent to determining if a subset of signals is associated with a flat channel; and in a case where the subset of signals is determined to be associated with a flat channel, discarding the subset of samples. 
George teaches determining if a subset of signals is associated with a flat channel; and in a case where the subset of signals is determined to be associated with a flat channel, discarding the subset of samples (See George [0065], discloses a bad channel detection system for determining a bad channel (flat channel) and removing or discarding the subsequent signal from said bad channel). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the present application, to have modified Donaldson in view of Barthelemy in view of Durkee to determine if a subset of signals is associated with a flat channel; and in a case where the subset of signals is determined to be associated with a flat channel, discarding the subset of samples as taught by George, to provide Donaldson’s method with more accurate analysis by removing channels with noisy or inaccurate data. 
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Connor (US20220233124A1) in view of Barthelemy in view George in view of Durkee. 
Regarding claim 12, Donaldson teaches a biosignal acquisition system for identifying brain switches and transmitting context commands based on the brain switches (See Donaldson abstract and see [0219-0220]]), the system comprising: 
a computer (See Donaldson [0062]); 
a biosensor configured to be in contact with a scalp of an individual (See Donaldson [0069], the neuronal activity sensors and see [0070] contact with scalp), the biosensor including: 
a biosignal acquisition device (See Donaldson [0068], neuronal activity detector) operably coupled to the biosensor (See Donaldson [0068] and figures 1-2) and configured to amplify signals received by the biosensor (See Donaldson [0115] and [0117-0118] discloses wherein the neuronal activity detector contains an amplifier for amplifying signals) and communicate the amplified signals to the computer (See Donaldson [0128] and figure 17), the amplified signals including a plurality of biosensor samples (See Donaldson [0078][0084][0161-0163], the neuronal response signals from a plurality of sensors at defined periods or sample of time),
 the computer comprising a processor and memory (See Donaldson [0127-0128]) having instructions which, when executed by the processor, cause the computer to: 
receive the amplified signals from the biosignal acquisition device (See Donaldson Figure 17 and [0065] and [0204], configured to receive physiological data from sensors), 
generate a feature matrix based on the remaining amplified signals (See Donaldson [0218-0219], generate from neuronal activity sensor data and features are generated from the time-series data), 
identify a brain switch associated with each feature in the feature matrix (See Donaldson [0219-0220], the system uses a classifier to classify the features of the neuronal activity data and [0225-0226], system uses learned classification to identify thought (brain switch) of the user from neuronal data)),
predict a probability that a classifier is associated with the brain switch of each feature,
 fit the classifier based on the feature matrix (See Donaldson [0233-0235], using a physiological activity correlator to determine and classify regions of the brain and predict or determine a particular type of thought or action also see [0225-0226]): 
initialize a weight vector having a weight associated with the classifier, the weight corresponding to a probability that the classifier is reliable (See Donaldson [0233-0235], the system weights pattern data associated with the region or area of activity and the weight is based on region associated with a type of thought or action).
Donaldson is silent to an electrode housing; and a plurality of elastic prongs extending from a bottom portion of the electrode housing in substantially perpendicular relation to the electrode housing, the plurality of elastic prongs being circumferentially spaced from one another about a circumference of the bottom portion of the electrode housing, each of the plurality of elastic prongs including a tip configured to contact the scalp of the individual. to form at least one epoch including biosensor samples of the plurality of biosensor samples; and the feature matric being based on the signals from the at least one epoch determine if a subset of signals are associated with a channel having a deficient signal, in a case where the subset of signals are determined to be associated with a flat channel, discard the subset of samples, and 
wherein the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight.
Connor teaches an electrode housing (See Connor Figure 1 part 101 and see [0314]); and a plurality of elastic prongs extending from a bottom portion of the electrode housing in substantially perpendicular relation to the electrode housing (See Connor Figure 1 part 102), the plurality of elastic prongs being circumferentially spaced from one another about a circumference of the bottom portion of the electrode housing, each of the plurality of elastic prongs including a tip configured to contact the scalp of the individual (See Connor Figure 1 and see [0314], penetrates between hairs coming into contact with head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, to have modified Donaldson to incorporate an electrode housing; and a plurality of elastic prongs extending from a bottom portion of the electrode housing in substantially perpendicular relation to the electrode housing, the plurality of elastic prongs being circumferentially spaced from one another about a circumference of the bottom portion of the electrode housing, each of the plurality of elastic prongs including a tip configured to contact the scalp of the individual as taught by Connor, in order to provide Donaldson’s biosensor with a housing to protect the sensor’s components and prongs to have the sensor stay in contact with the scalp (See Connor [0314]).
 Donaldson in view of Connor is silent to form at least one epoch including biosensor samples of the plurality of biosensor samples; and the feature matrix being based on the signals from the at least one epoch determine if a subset of signals are associated with a channel having a deficient signal, in a case where the subset of signals are determined to be associated with a flat channel, discard the subset of samples, and wherein the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and 
recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight. 
Barthelemy teaches form at least one epoch including biosensor samples of the plurality of biosensor samples (See Barthelemy [0126-0127] use of epochs for spatiotemporal neural signal data for generating a matric which is used to produce a matrix representative of neural signals); and the feature matrix being based on the signals from the at least one epoch (See Barthelemy [0126-0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Donaldson in view of Connor to incorporate the formation of at least one epoch including a biosensor samples of the plurality of biosensor samples and the feature matrix being based on the signals from the at least one epoch as taught by Barthelemy in order to provide Donaldson’s system with the ability to classify data and generate response signals for specific classified periods of time to organize and standardize the generated results.
Donaldson in view of Connor in view of Barthelemy is silent to determine if a subset of signals are associated with a channel having a deficient signal, in a case where the subset of signals are determined to be associated with a flat channel, discard the subset of samples, and 
wherein the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight.
	George teaches determine if a subset of signals are associated with a channel having a deficient signal, in a case where the subset of signals are determined to be associated with a flat channel, discard the subset of samples (See George [0065], bad channel detection system for determining a bad channel (flat channel) and removing or discarding the subsequent signal from said bad channel). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, to have modified Donaldson in view of Connor in view of Barthelemy to incorporate a subset of signals are associated with a channel having a deficient signal, in a case where the subset of signals are determined to be associated with a flat channel, discard the subset of samples as taught by George to improve Donaldson’s system by removing bad channels which can cause discrepancies in the data collected. 
	Donaldson in view of Connor in view of Barthelemy in view of George is silent to wherein the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight.
	Durkee teaches the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device (See Durkee [0037-0038][0054][0082], algorithm adjusts or updates the weights as additional physiological feature is received); and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight (See Durkee [0012][0037-0038][0051-0054], system adapts the weights according to performance equivalent to reliability and self-report data therefore the system continuously adds weight factors based on the performance or reliability factors of the classification or model data over time).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to provide Donaldson in view of Connor in view of Barthelemy in view of George with the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight as taught by Durkee to improve Donaldson’s system by providing precise user state estimation without relying on a custom build model for a human operator (See Durkee [0038]).
Regarding claim 13, Donaldson in view of Connor, Barthelemy, George and Durkee discloses the system of claim 12, Donaldson is silent to wherein the memory has further instructions, which when executed by the processor, cause the computer to determine the quality of a set of deficient biosensors relative to a set of non-deficient biosensors based on comparing the signals associated with the deficient biosensors and the signals associated with the non- deficient biosensors, and wherein the set of non-deficient biosensors comprises the biosensors not identified as deficient.
George further teaches wherein the memory has further instructions, which when executed by the processor, cause the computer to determine the quality of a set of deficient biosensors relative to a set of non-deficient biosensors based on comparing the signals associated with the deficient biosensors and the signals associated with the non- deficient biosensors, and wherein the set of non-deficient biosensors comprises the biosensors not identified as deficient (See George [0065] the bad channel detection module compares each segment of data with previous segments of data for determining the quality or amount of acceptable segments and determining bad channels based on quality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Donaldson in view of Connor in view of Barthelemy in view of George in view of Durkee with memory having further instructions, which when executed by the processor, cause the computer to determine the quality of a set of deficient biosensors relative to a set of non-deficient biosensors based on comparing the signals associated with the deficient biosensors and the signals associated with the non- deficient biosensors, and wherein the set of non-deficient biosensors comprises the biosensors not identified as deficient as taught by George to provide Donaldson’s system with more accurate analysis by bad or inaccurate data. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Connor in view of Barthelemy in view of Durkee.
Regarding claim 14, Donaldson teaches biosignal acquisition system for identifying context commands and controlling a computing device based on the identified context commands (See Donaldson abstract and see [0219-0220]]), the system comprising: 
a computer (See Donaldson [0062]); 
a biosensor configured to be in contact with a scalp of an individual (See Donaldson [0069], the neuronal activity sensors and see [0070] contact with scalp), the biosensor including: 
a biosignal acquisition device (See Donaldson [0068], neuronal activity detector) operably coupled to the biosensor (See Donaldson [0068] and figures 1-2) and configured to amplify signals received by the biosensor (See Donaldson [0115] and [0117-0118] discloses wherein the neuronal activity detector contains an amplifier for amplifying signals) and communicate the amplified signals to the computer (See Donaldson [0128] and figure 17), the amplified signals including a plurality of biosensor samples (See Donaldson [0078][0084][0161-0163], the neuronal response signals from a plurality of sensors at defined periods or sample of time),
 the computer comprising a processor and memory (See Donaldson [0127-0128]) having instructions which, when executed by the processor, cause the computer to: 
receive the amplified signals from the biosignal acquisition device (See Donaldson Figure 17 and [0065] and [0204], configured to receive physiological data from sensors), 
generate a feature matrix (See Donaldson [0218-0219], generate from neuronal activity sensor data and features are generated from the time-series data)
identify a brain switch associated with each feature in the feature matrix (See Donaldson [0219-0220], the system uses a classifier to classify the features of the neuronal activity data and [0225-0226], system uses learned classification to identify thought (brain switch) of the user from neuronal data)), 
predict a probability that a classifier is associated with the brain switch of each feature,
 fit the classifier based on the feature matrix (See Donaldson [0233-0235], using a physiological activity correlator to determine and classify regions of the brain and predict or determine a particular type of thought or action also see [0225-0226]), 
initialize a weight vector having a weight associated with the classifier, the weight corresponding to a probability that the classifier is reliable (See Donaldson [0233-0235], the system weights pattern data associated with the region or area of activity and the weight is based on region associated with a type of thought or action), and 
a computing device in electrical communication with the computer, the computing having a processor and memory having instructions which, when executed by the processor, cause the computer to (See Donaldson [0128], memory 1706 and see [0065], physiological activity processor 130): 
receive a control signal based on a context map stored in the computer and the prediction performed by the computer, and 
perform a function based on the received controls signal (See Donaldson [0077],[0150],[0190-0195],[0202-0204],[0209-0212][0233], the prediction or determination of specific thoughts or commands of neuronal activity can be configured by mapping the data to one or more thoughts or commands of neuronal activity from an interface where a correlation determination of neuronal activity is transmitted as command data or signal for controlling or issuing a specific action or command).
Donaldson is silent to an electrode housing; and a plurality of elastic prongs extending from a bottom portion of the electrode housing in substantially perpendicular relation to the electrode housing, the plurality of elastic prongs being circumferentially spaced from one another about a circumference of the bottom portion of the electrode housing, each of the plurality of elastic prongs including a tip configured to contact the scalp of the individual, form at least one epoch including biosensor samples of the plurality of biosensor samples; generate a feature matrix from the at least one epoch, wherein the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device, and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight.
Connor teaches an electrode housing (See Connor Figure 1 part 101 and see [0314]); and a plurality of elastic prongs extending from a bottom portion of the electrode housing in substantially perpendicular relation to the electrode housing (See Connor Figure 1 part 102), the plurality of elastic prongs being circumferentially spaced from one another about a circumference of the bottom portion of the electrode housing, each of the plurality of elastic prongs including a tip configured to contact the scalp of the individual (See Connor Figure 1 and see [0314], penetrates between hairs coming into contact with head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, to have modified Donaldson to incorporate an electrode housing; and a plurality of elastic prongs extending from a bottom portion of the electrode housing in substantially perpendicular relation to the electrode housing, the plurality of elastic prongs being circumferentially spaced from one another about a circumference of the bottom portion of the electrode housing, each of the plurality of elastic prongs including a tip configured to contact the scalp of the individual as taught by Connor, in order to provide Donaldson’s biosensor with a housing to protect the sensor’s components and prongs to have the sensor stay in contact with the scalp (See Connor [0314]).
Donaldson in view of Connor is silent to form at least one epoch including biosensor samples of the plurality of biosensor samples; and the feature matrix being based on the signals from the at least one epoch determine if a subset of signals are associated with a channel having a deficient signal, in a case where the subset of signals are determined to be associated with a flat channel, discard the subset of samples, and wherein the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and 
recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight. 
Barthelemy teaches form at least one epoch including biosensor samples of the plurality of biosensor samples (See Barthelemy [0126-0127] use of epochs for spatiotemporal neural signal data for generating a matric which is used to produce a matrix representative of neural signals); and the feature matric being based on the signals from the at least one epoch (See Barthelemy [0126-0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Donaldson in view of Connor to incorporate the formation of at least one epoch including a biosensor samples of the plurality of biosensor samples and the feature matrix being based on the signals from the at least one epoch as taught by Barthelemy in order to provide Donaldson’s system with the ability to classify data and generate response signals for specific classified periods of time to organize and standardize the generated results.
Donaldson in view of Connor in view of Barthelemy is silent to the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight.
Durkee teaches the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device (See Durkee [0037-0038][0054][0082], algorithm adjusts or updates the weights as additional physiological feature is received); and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight (See Durkee [0012][0037-0038][0051-0054], system adapts the weights according to performance equivalent to reliability and self-report data therefore the system continuously adds weight factors based on the performance or reliability factors of the classification or model data over time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to provide Donaldson in view of Connor in view of Barthelemy with the weight associated with the classifier is updated as additional signals are received from the biosignal acquisition device; and recalculate the weight vector as at least one additional classifier having a second weight corresponding to a probability that the at least one additional classifier is reliable is identified such that the weight vector includes at least the weight and the second weight as taught by Durkee to improve Donaldson’s system by providing precise user state estimation without relying on a custom build model for a human operator (See Durkee [0038]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Connor in view of Barthelemy in view of Durkee as applied in claim 14, further in view of Cook (US20030149678A1; hereinafter known as “Cook”).
Regarding claim 15, Donaldson in view Connor in view of Barthelemy in view of Durkee teach the system as applied in claim 14, Donaldson is silent to wherein the memory of the computing device further has instructions stored thereon which, when executed by the processor of the computing device, cause the computing device to: transmit a control signal to the computer to swap the context map for a second context map.
Cook teaches the memory of the computing device further has instructions stored thereon which, when executed by the processor of the computing device, cause the computing device to: transmit a control signal to the computer to swap the context map for a second context map (See Cook [0018],[0111], and [0114-0115] the system creates multiple feature maps and based on particular features or parameters the system chooses feature maps so as to have appropriate or corresponding feature map). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Donaldson in view of Connor in view of Barthelemy in view of Durkee to provide the memory of the computing device further has instructions stored thereon which, when executed by the processor of the computing device, cause the computing device to: transmit a control signal to the computer to swap the context map for a second context map as taught by Cook to improve Donaldson’s system to ensure the most accurate map or model is used for analysis. 
Response to Argument
Applicant’s argument filed July 27, 2022 with respect to rejection of claims 1, 3-7, 10, 11, 16, 18-19, and 22 under 35 U.S.C 103 specifically regarding applied art fails to teach “increment a filter counter; filter the plurality of biosensor samples; determine whether a prediction flag is true; increment a prediction counter in response to determining that the prediction flag is true; determine whether the prediction counter is greater than a value; compute a probability of thought of the individual in response to determining that the prediction counter is greater than the value,” has been fully considered but is not persuasive. The additional limitation to claims 1, 16, and 22 is taught by Donaldson (US20170281086). Donaldson teaches increment a filter counter (See Donaldson [0091], separate or filter induce the fields having different ranges); 
filter the plurality of biosensor samples (See Donaldson [0091], separate or filter induce the fields having different ranges, also see [0164] filtering or enhancing data collected applying bandpass filtering); determine whether a prediction flag is true (See Donaldson [0238], training controller derives pattern data to detect and identify patterns also see [0236-0239], identify occurrence of pattern and intent, also see [0218], neuronal activity compared to a threshold value);increment a prediction counter in response to determining that the prediction flag is true (See Donaldson [0238], training controller derives pattern data to detect and identify patterns also see [0236-0239], also see [0190] predict detecting neuronal activity data); determine whether the prediction counter is greater than a value (See Donaldson [0218] compared to a threshold value, threshold value included in portion of pattern data); compute a probability of thought of the individual in response to determining that the prediction counter is greater than the value (See Donaldson [0190] predict detecting neuronal activity data also see [0218], detecting based on pattern recognition and comparing to threshold values also see [0233-0235], using a physiological activity correlator to determine and classify regions of the brain and predict or determine a particular type of thought or action also see [0225-0226]).
	Applicant’s argument filed July 27, 2022 with respect to claims 12-15 under 35 U.S.C 103 specifically regarding the current prior art fails to disclose additional limitation “an electrode housing; and a plurality of elastic prongs extending from a bottom portion of the electrode housing in substantially perpendicular relation to the electrode housing, the plurality of elastic prongs being circumferentially spaced from one another about a circumference of the bottom portion of the electrode housing, each of the plurality of elastic prongs including a tip configured to contact the scalp of the individual,” has been fully considered and is persuasive; however after further search and consideration a new grounds of rejection in view of Connor (US20220233124A1) has been made. Connor teaches an electrode housing (See Connor Figure 1 part 101 and see [0314]); and a plurality of elastic prongs extending from a bottom portion of the electrode housing in substantially perpendicular relation to the electrode housing (See Connor Figure 1 part 102), the plurality of elastic prongs being circumferentially spaced from one another about a circumference of the bottom portion of the electrode housing, each of the plurality of elastic prongs including a tip configured to contact the scalp of the individual (See Connor Figure 1 and see [0314], penetrates between hairs coming into contact with head).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                       

/M.R.K./Examiner, Art Unit 3791